

SECOND AMENDMENT TO
OPTICAL CABLE CORPORATION EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
"Amendment") is made and entered into as of the 14th day of March, 2014, by and
between Optical Cable Corporation, a Virginia corporation, hereinafter called
the "Corporation", and Tracy G. Smith, hereinafter called the "Executive", and
provides as follows:
WHEREAS, the Corporation and Executive entered into an Amended and Restated
Employment Agreement as of the eleventh day of April, 2011, setting forth
certain terms and conditions of Executive's continued employment by the
Corporation (the "Amended and Restated Employment Agreement");
WHEREAS, the Amended and Restated Employment Agreement was amended as of
December 18, 2012 in certain respects to comply with the requirements of Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(the "Amendment");
WHEREAS, the Amended and Restated Employment Agreement must be further amended
in certain respects to clarify the intention of the Corporation and its
Compensation Committee and Executive regarding certain provisions of the Amended
and Restated Employment Agreement;
WHEREAS, the parties have mutually agreed upon the following amendment to the
Amended and Restated Employment Agreement;
NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as set forth in the Amended and
Restated Employment Agreement and in the Amendment, and as set forth herein, and
other and good and valuable consideration, receipt of which is hereby
acknowledged, the parties covenant and agree as follows:
1.    Section 6 of the Amended and Restated Employment Agreement, as amended, is
modified to read in full as follows (in lieu of the current language of such
section):
Section 6.    Bonuses.
Executive shall participate in executive bonus programs, as established from
time to time by the Board of Directors or an appropriate committee thereof. This
includes participation in the Optical Cable Corporation annual Senior Leadership
Team Annual Bonus Criteria (or similar program) each fiscal year. Executive will
be provided with at least a 55% annual target bonus opportunity (as a percentage
of annual base salary, as such annual base salary may have been increased from
time to time) for any such executive bonus program which, unless otherwise
provided herein, is contingent on achievement of quantified corporate and
divisional goals and specifically identified divisional objectives.
The Board of Directors, or an appropriate committee thereof, may increase, from
time to time, Executive’s annual target bonus opportunity percentage, which will
become the new minimum annual target bonus opportunity percentage for purposes
of this Agreement; provided that the Board, or an appropriate committee thereof,
has indicated in writing its intention for such increase to become the new
minimum annual target bonus opportunity percentage. If requested by the Board of
Directors, or an appropriate committee thereof, Executive may (but is not
required to) temporarily consent to a lower annual target bonus opportunity for
any given year; however, this shall not have the effect of modifying or changing
the annual target bonus opportunity percentage as set forth in Section 6 for any
year other than the year for which any such consent is given and further shall
not have the effect of modifying or diminishing, whether in the year for which
any such consent is given or otherwise, the payment or calculation of any other
payment to which Executive otherwise is entitled under this Agreement, including
without limitation under the provisions of Section 10.
2.    This Amendment may be executed in counterparts by Executive and the
Corporation, which when taken together shall constitute the complete original
Amendment and shall be fully enforceable, and a facsimile signature or
electronically transmitted PDF image of a signature shall be deemed an original
signature for purposes of executing this Amendment.
3.    Except as modified by this Amendment, the Amended and Restated Employment
Agreement of April 11, 2011, as amended by the Amendment, shall remain in full
force and effect.
IN WITNESS WHEREOF, the Corporation has caused this Amendment to be signed by
its duly authorized representative and Executive has hereunto set his hand and
seal on the day and year first above written.
OPTICAL CABLE CORPORATION
By: /s/ Craig H. Weber    _____
Craig H. Weber
Chairman of the Compensation Committee
of the Board of Directors








EXECUTIVE






_/s/ Tracy G. Smith_______________________
Tracy G. Smith

1

